Our world is moving into a
new era which has not yet taken a permanent shape. This
process of change entails profound transformations, some
of which promote development, the rule of law, respect for
human rights and care for the environment, while others
present a serious threat to life and to the world itself.
During this process cultural, social and political principles
which once seemed to be of eternal value are superseded by
new ones.
In many parts of the world instability reigns, causing
tragedy and chaos.
In these challenging times, Sir, your unanimous
election as President of the General Assembly at its forty-
ninth session merits compliments. Your election to this
high office is a demonstration of the Member States’
confidence in you. The Republic of Suriname is
convinced that under Your Excellency’s guidance our
deliberations during this important year will produce
tangible results.
We pay tribute to Ambassador Samuel Insanally of
Guyana for the excellent way in which he presided at the
forty-eighth session of the General Assembly.
The vital, extraordinary and excellent manner in
which Mr. Boutros Boutros-Ghali fulfils his mission as
Secretary-General of the United Nations in these critical
times of intensified disputes, war and violence earns our
gratitude, admiration and respect. We wish to thank him
most heartily and, at the same time, congratulate him on
his important role in shaping the future of the
international system.
Events during recent years have confronted the
international community with the reality that the demise
of the confrontational clash of ideologies did not
automatically usher in the stability and prosperity to
which we all aspire. Immense problems persist in the
political, social and economic spheres and at the national,
regional and international levels.
We are witnessing the eruption, the continuation and
the spreading of severe national and ethnic rivalries, as in
Bosnia and Herzegovina and Rwanda. These conflicts
and disputes have given rise to the emergence of a large
number of displaced persons, who are subjected to the
worst kind of harassment, starvation and deprivation.
These manifestations are compounded by practices
that once again leave a shameful blot on our civilization.
The international community cannot close its eyes to
these practices or fail to act in the face of such horrifying
and unacceptable situations. Such crises, regardless of the
various causes and motives from which they may ensue,
tend to have in common the fact that masses of innocent
women, children and elderly people pay the price and
bear the brunt of conflicts and wars.
The real concern is not only the number of victims
claimed or the scale of the destruction that may ensue but
also the possibility that the seeds of those conflicts will
spread, both in the developed and in the developing
countries, in the absence of the attention of a world order
capable of containing and addressing their causes.
5


It is legitimate for the international community to
regard these problems as a shared burden and to strive for
their peaceful and prompt solution on the basis of practical
cooperation. We should in the short term resort to such
mechanisms as are deemed practical to come to the
immediate rescue of those who are suffering. Furthermore,
we should increase our efforts to eliminate the deeprooted
causes of the unresolved national conflicts, to ensure the
civil and human rights of ethnic minorities and to promote
peaceful coexistence through respect for each other’s race,
colour, ethnicity, religion and sex. If we fail to do so, the
suffering will be prolonged and will threaten regional and
international peace and security.
As we discuss the issues now confronting our world,
we cannot but refer to the importance of building a new
reality that aims at the full development of the people’s
potential through the establishment of peace, the building of
democracy and the shaping of sound economies.
We know that it is a difficult process to establish
democracy, dependable democratic institutions and a
democratic culture. Notwithstanding the commitment or
vigour with which our Governments strive to achieve this
objective, the process is bound to be slow and full of
complications. Suriname is convinced, however, that we
must endeavour to reach this goal, led by the perception
that the core of democracy, as we see it, is not merely
adherence to an ideal system but one of the most important
prerequisites for a stable, united and integrated society that
can swiftly settle its differences, realize its aspirations and
enjoy and preserve its cultural, political and socio-economic
achievements.
The commitment of Suriname to the cause of
democracy is strengthened by the distressing experience of
the rule of dictatorship under which its people had to live
some years ago. There are indeed tremendous efforts
involved in bringing a democratic system back on track.
Our involvement in the building of a new national
political reality establishes a link between us and the
regional process of political renewal, in which Governments
of the region are faced with the complex task of restoring
and safeguarding democracy.
Indeed, in Latin America and the Caribbean,
democracy has suffered some severe setbacks.
The problems of Haiti are of particular concern to us.
The violent and illegal interruption of the democratic
process in this country has led to continued violations of
human rights, to increased poverty and to suffering for
the Haitian people, as well as to the flight of thousands
from their home country. It is against this background
that my Government has granted a request to provide a
temporary safe haven for Haitian refugees and has
pledged its support to the multinational force.
Furthermore, my Government decided to make
members of the national army and the police force
available to the United Nations mission in Haiti, which,
within the framework of the implementation of Security
Council resolution 940 (1994), will become operational
simultaneously with the restoration of the democratic
Government under the leadership of President Jean-
Bertrand Aristide.
My Government’s decision to support and participate
in the United Nations mission in Haiti was inspired by its
conception of regional and international responsibility to
contribute to the safeguarding of constitutional democracy
in the region.
We believe that our hemisphere is in need of
permanent mechanisms to guarantee swift and direct
action when democracy is threatened - for example, by
the unconstitutional take-over of Governments.
The significant efforts made by the United Nations
and the Organization of American States, including the
various resolutions adopted, the missions sent to Haiti and
the threat of an immediate military intervention, have
finally convinced the military leadership to step down not
later than 15 October.
In a general sense, we are hopeful that current
developments in Haiti, which are the result of initiatives
taken within the framework of the United Nations, will
lead to a peaceful resolution of the crisis. Suriname
wishes to emphasize that all efforts to restore democracy
in Haiti will appear to have been in vain if the rich
countries do not forthwith pool financial resources in a
fund for the reconstruction and development of Haiti.
The developments in South Africa which led to the
demise of the abhorrent regime of apartheid and to the
establishment of a democratic and non-racist South Africa
have led to the conviction that in the end the rightful
struggle of people for justice, equality and majority rule
will meet with success. Indeed, the birth of the new
South Africa last April has demonstrated that structures
imposed by force cannot survive the determination of
those who seek justice.
6


The people and Government of the Republic of
Suriname wish to congratulate the people of South Africa
and their leaders, especially President Nelson Mandela, on
this success, which will have a positive impact on the world
community.
We are all greatly indebted to the Special Committee
against Apartheid, which for 32 years played a vital role in
global efforts to end apartheid. My country is confident
that the new Government in South Africa will cope well
with the new challenges it faces. We hope that the
international community will not wait to assist the new
Government in bringing about the necessary economic and
social changes to build a future of security, stability and
prosperity for the South African people.
The many positive political changes and international
breakthroughs resulting from the end of the cold-war era
have had a profound influence on the problem of the
Middle East, especially the Palestine issue. The conflict
has taken a positive turn in line with those changes. My
Government wishes to record its satisfaction over the
historic agreement signed between Israel and Jordan, which
followed the accord between Israel and the Palestine
Liberation Organization in September 1993. The historic
opportunity to achieve lasting peace has now materialized
and the international community must guarantee that this
important momentum is not lost.
The statistics of the United Nations Development
Programme, the World Bank and the United Nations give
rise to only one conclusion: that we live in a world beset
by inequality, gross disparity and imbalance in the
distribution of wealth and resources, and urgent solutions
for the economic situation of developing countries are
required.
The problem of economic imbalance is not limited to
a few countries or to one region. It is a global issue - just
as peace and democracy are global issues - and for that
reason this forum must deal with it as a matter of priority.
No longer is it the nuclear nightmare that frightens us most:
rather, it is the scourge of poverty, which continues to
erode the foundations of our civilization.
In Suriname, as elsewhere in Latin America, the
Caribbean and other regions, bold but necessary reforms
have been set in motion to eliminate obstacles to
development and economic competitiveness in order to
adapt to new international realities. In this context, my
country is endeavouring to rehabilitate and reconstruct the
beleaguered economy of our nation on a sound and solid
foundation.
Within the framework of these economic reforms we
consider the development of human resources to be a
priority issue. We consider it to be extremely important
to improve the living conditions and basic health and
nutrition of our people. We are committed to these goals
because we believe that every human being has the
ultimate right to development.
The austerity measures which were subscribed to by
my Government have not been easy to implement because
of the weakness of the economy and the hardships and
suffering they impose on our people. Notwithstanding the
progress made so far, it is obvious that such an
undertaking calls for the availability of vast resources,
which cannot be mobilized at the national level only. We
therefore have called on the international community to
provide assistance to complement our domestic efforts.
In particular, we have called on our historical partner to
fulfil the agreements reached in this context and to
support us in our attempts to create prosperity for our
people.
We must add to this that it is our obligation to see
to it that our need for aid does not lead to the
recolonization of our country.
My Government shares the international
community’s concern for the fragile ecosystem in our
world, which must be protected. Like other developing
countries, Suriname is confronted with the challenge to
meet its present development needs and simultaneously
safeguard the environment and natural resources for
generations to come. In trying to establish a sound
balance between development and environment my
Government has committed itself to taking all the
measures necessary to protect and preserve the
environment, in accordance with the guidelines adopted
by the Rio de Janeiro Conference, and has incorporated
the concept of sustainable development in its national
development programmes.
If the international community does not have the
political will to deal effectively with the crises occurring
in so many economies, the world will continue to lack
stability and will remain vulnerable to upheavals and
setbacks that could undermine the foundations of the
future.
7


In the context of the recently held International
Conference on Population and Development and the
forthcoming Fourth World Conference on Women, a World
Summit for Social Development is therefore a timely
initiative as it will provide an opportunity to embark on an
in-depth analysis of human development in all its aspects.
These international meetings should afford all of us the
opportunity to address in an integrated manner the issues of
poverty, unemployment and social integration.
In Latin America and the Caribbean various
encouraging initiatives have been taken to deal effectively
with the imperatives of economic and social development
and to enhance the capability of the countries of the region
to respond to the pressing challenges ahead. Joint efforts
aimed at the strengthening of regional integration and
cooperation have been made.
On 24 July 1994 in Cartagena, Colombia, we stood at
the cradle of the Association of Caribbean States, an
association which brings together member States of the
Caribbean Community (CARICOM), the countries of
Central America, Cuba, the Dominican Republic, Haiti,
Suriname, Mexico, Colombia and Venezuela. This is
indeed proof of the growing awareness among the
leadership in the region that closer economic and political
relations are tools to enhance our capacity to bring
prosperity to our peoples. By joining the Association of
Caribbean States, Suriname has demonstrated that it is part
of the region and wants to participate in the shaping of its
future.
Suriname has also explored the possibility of joining
CARICOM as a full member since it believes that by
joining Suriname will both enhance its own capacity to
intensify regional cooperation and bring to the Caribbean
Community its cultural richness and its economic
opportunities.
Our hemisphere, which includes both developed and
developing countries, is being challenged to take the
opportunity provided by global changes to develop
initiatives for the cultivation of international relations
conducive to prosperity for all on the basis of sustainable
development, social reform and equity.
In the light of these aims, my country welcomes the
proposed Summit for the Americas, to be held in December
1994, at which representatives of countries of the Western
hemisphere will come together to address these issues and
to act as catalysts for the changes needed in the
development patterns of both the countries of the North and
those of the South in order for them to reach their
common goals.
The United Nations Convention on the Law of the
Sea has on many occasions been described as one of the
most important multilateral legal instruments of our
century. My Government participated actively in its
preparation, and I take great pleasure in congratulating the
world community on the coming into force of this
Convention on 16 November 1994.
On behalf of my Government, I also wish to express
my satisfaction with the agreement that has been reached
with regard to the mining of minerals in the deep sea-bed,
as contemplated in the aforementioned Convention.
All Members of the United Nations pledge their
support for the principles and initiatives of the United
Nations. At the same time, the Member States are
keeping an eye both on the kind of support and on the
level of assistance they can generate from this
Organization. Suriname does so.
For Suriname, many aid programmes from the
specialized agencies and other United Nations bodies have
been hampered by the implementation of one of the main
criteria for assistance. Suriname was counted among the
net contributors of the United Nations Development
Programme because our national per capita income was
calculated to be higher than $3,000. This figure is wrong
because of an unrealistic official exchange rate. Now that
the official exchange rate has moved to a realistic level,
which is more than 100 times the former rate, Suriname
is looking forward to a readjustment of its status and
subsequently to a reclassification, and also to the aid
programme that will follow this transformation.
We are involved in an evolutionary process, with
both the world and the United Nations adjusting to new
demands with regard to peace, security and sustainable
development. It is clear that a new international order
based on the democratic participation of all States calls
for a restructuring and strengthening of the United
Nations in response to its new responsibilities. Indeed,
the role of the United Nations has taken on more
relevance than ever before, and it is most urgent for the
international community to restructure this Organization
in order to enable it to play the important role for which
it was created.
The celebration in 1995 of the fiftieth anniversary of
the United Nations will be a good occasion on which to
8


reflect on the new role of the Organization and the
attainment of that objective, provided that the relations
between the General Assembly, the Security Council and
the Secretary-General are reorganized.
My Government is committed to contributing to the
successful outcome of this endeavour.
